Citation Nr: 1543020	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-04 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota


THE ISSUE

Whether an overpayment of compensation and pension benefits in the amount of $19,334.00 was validly created.

(The issues of entitlement to an initial rating in excess of 30 percent for a spastic stomach, to include irritable bowel syndrome, and entitlement to a rating in excess of 50 percent for anxiety disorder are addressed in a separate decision.)  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 determination by the DMC in St. Paul, Minnesota.  

July and August 2003 letters from the VA Pension Management Center in Milwaukee, Wisconsin, informed the Veteran that his disability pension had been amended and he owed money to VA.  In September 2003, the Veteran filed a request for a waiver of indebtedness.  While a handwritten note on that claim states "NAN [no action needed] per DMC... bankruptcy filed 9-9-03," it does not appear that the September 2003 claim for waiver of indebtedness was addressed.  The September 2003 claim for a waiver of indebtedness is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

A June 2000 letter from the VA DMC informed the Veteran that he owed VA $19,334.00 because of a reduction in his compensation and pension benefits.  In July 2000, the Veteran requested a waiver and disputed the debt.  He noted that the June 2000 letter had informed him that he had the right to request a waiver and to appeal the amount of the debt.  An August 2000 letter from the VA Regional Office (RO) in New Orleans, Louisiana, informed the Veteran that the Committee on Waivers (Committee) had received his waiver request and acknowledged that the Veteran had disputed the debt.  The RO informed the Veteran that the Committee could not take action on his waiver request because he had also disputed the validity of the debt and, therefore, his case had been referred to the Veterans Service Center for further action.  The letter advised the Veteran that VA would contact him concerning his notice of disagreement (NOD) and, when his dispute was resolved, or, if he withdrew the dispute, he should notify the Committee so that action could be taken on the waiver request.  

The July 2000 correspondence constitutes a timely NOD with regard to the validity of the overpayment of compensation and pension benefits in the amount of $19,334.00.  By filing a timely NOD, the Veteran has initiated appellate review on issue of whether the overpayment of compensation and pension benefits in the amount of $19,334.00 was validly created.  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for issuance of an SOC.  38 C.F.R. § 19.9(c) (2014); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC as to the issue of whether the overpayment of compensation and pension benefits in the amount of $19,334.00 was validly created.  The Veteran should be advised of his appeal rights.  If an appeal is perfected, the case should be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

